Case 3:14-cv-00852-REP-AWA-BMK Document 337-5 Filed 01/04/19 Page 1 of 4 PageID#
                                   10982




                     EXHIBIT E
Case 3:14-cv-00852-REP-AWA-BMK Document 337-5 Filed 01/04/19 Page 2 of 4 PageID#
                                   10983




                                       1
Case 3:14-cv-00852-REP-AWA-BMK Document 337-5 Filed 01/04/19 Page 3 of 4 PageID#
                                   10984




                                       2
Case 3:14-cv-00852-REP-AWA-BMK Document 337-5 Filed 01/04/19 Page 4 of 4 PageID#
                                   10985




                                       3
